United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    _____________

                                    No. 98-1533MN
                                    _____________

United States of America,                 *
                                          *
                    Appellee,             * Appeal from the United States
                                          * District Court for the District
      v.                                  * of Minnesota.
                                          *
Apolinar Cortes-Tellez,                   *       [UNPUBLISHED]
                                          *
                    Appellant.            *
                                    _____________

                             Submitted: July 29, 1998
                                 Filed: August 3, 1998
                                  _____________

Before FAGG, BEAM, and LOKEN, Circuit Judges.
                           _____________

PER CURIAM.

        Having entered into a written plea agreement, Apolinar Cortes-Tellez pleaded
guilty to robbing a federally insured Minnesota state bank, using a handgun to assault
and jeopardize the life of another person while committing the offense, and to using and
carrying a firearm during and in relation to the armed robbery. On appeal, Cortes-
Tellez raises several arguments about the sentence imposed by the district court.
Although Cortes-Tellez now claims that he did not understand the significance of some
of the provisions in the plea agreement, he told the district court that he understood the
plea agreement and he does not seek to withdraw his plea or to repudiate the plea
agreement. After a careful review of the record and the terms of the plea agreement,
we conclude the district court correctly resolved each of Cortes-Tellez's claims and an
extended opinion by this court would have no precedential value. We are satisfied that
no error or law appears and that the district court's sentence-related findings are neither
contrary to the terms of the plea agreement nor clearly erroneous. We thus affirm
Cortes-Tellez's sentence. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-